DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 21 June 2021.  Claims 1-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-10 of U.S. Patent No. 11,126,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 and claims 1-10 are both directed to electronic content and more particularly to electronic content generation and electronic content templates for generating electronic content. The claims differ in that claim 1-18 disclose a template for use within a software application upon a computer system whereas claims 1-10 of U.S. Patent No. 11,126,444 B2 disclose a method for  providing a template within a software application in execution upon a computer system which is rendered to a user of the computer system; receiving from the user an indication with respect to an item of content to be added to the rendered template; wherein the indication comprises at least one of the item of content, an indication of the item of content, and a location for adding the item of content; the template comprises at least one of a plurality of triggers and a plurality of rules; the software application renders the item of content in dependence upon a rule of the plurality of rules; and the rule of the plurality of rules is established in dependence upon a trigger of the plurality of triggers being triggered. The portion of the specification in U.S. Patent No. 11,126,444 B2 that supports the recited template includes an embodiment that would anticipate claim 1 herein, e.g., a template for use within a software application upon a computer system.  Moreover, the instant application incorporates the entire contents of  U.S. Patent No. 11,126,444 B2. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within claims 1-10.  The table below shows how the current claims map to U.S. Patent No. 11,126,444 B2.
Instant Application
U.S. Patent No. 11,126,444
Claim 1. A template for use within a software application upon a computer system comprising: 

computer executable instructions stored upon a non-volatile non-transitory memory relating to a process of automatically formatting an item of content added to a graphical user interface (GUI); and 



data stored upon another non-volatile non-transitory memory comprising: 

a first portion defining the GUI to be rendered by the software application; 



a second portion defining a plurality of triggers; and 







a third portion defining a plurality of rules; 







wherein the computer executable instructions when executed by a microprocessor of the computer system automatically format the item of content added to the rendered GUI with the process which comprises: 



automatically applying a trigger of the plurality of triggers to the item of content in dependence upon an aspect of the added item of content; and 

automatically applying a rule of the plurality of rules to the item of content; 

wherein the rule of the plurality of rules is established in dependence upon the trigger of the plurality of triggers that is triggered.




Claim 2



Claim 3

Claim 4

Claim 5

Claim 6

Claim 7

Claim 8

Claim 9

Claim 10

Claim 11

Claim 12

Claim 13  

Claim 14

Claim 15

Claim 16

Claim 17

Claim 18




Claim 1:  “automatically applying a subset of a plurality of rules to the item of content comprises automatically formatting the added item of content according to the subset of the plurality of rules”

Claims 4, 6, and 10 contain similar limitations.

Column 8, lines 15-29


Claim 1: “adding an item of content to a rendered graphical user interface (GUI) provided by a software application in execution upon a computer system”

Claims 3-10 contain similar limitations.
Claim 1: “the first portion of the rendered GUI comprises a plurality of regions, each region of the plurality of regions having associated with it one or more triggers of a first subset of the plurality of triggers”

Claims 3-10 contain similar limitations.

Claim 1: “applying a rule of a plurality of rules to the item of content upon adding the item of content to the rendered GUI”

Claims 3-10 contain limitations of similar scope.

Claim 1:  “automatically applying a subset of a plurality of rules to the item of content comprises automatically formatting the added item of content according to the subset of the plurality of rules”

Claims 4, 6  and 10 contain similar limitations.

Claims 1-10 




Claims 1-10 


Claim 1: “wherein the rule of the plurality of rules is established in dependence upon the trigger of the plurality of triggers that is triggered”

Claims 3-10 contain limitations of similar scope.

Claims 1, 2 and 4-5

Claims 1, 2 and 4-5 

Claims 2 and 8-10 

Claims 2 and 8-10 

Claims 2, 7 and 8-10 

Claims 2, 7 and 10, column 5, lines 4-38

Claim 3 

Claim 4

Claim 5

Claim 6

Claim 6

Claim 7

Claim 6

Claims 2, 7 and 10

Claims 2, 7 and 10

Claim 9

Claim 9

Claim 2 and claim10


Allowable Subject Matter
The prior art made record fails to anticipate or make the claimed invention. Specifically, the prior arts fail to teach “a process of automatically formatting an item of content added to a graphical user interface (GUI); and data stored upon another non-volatile non-transitory memory comprising: a first portion defining the GUI to be rendered by the software application; a second portion defining a plurality of triggers; and a third portion defining a plurality of rules; wherein the computer executable instructions when executed by a microprocessor of the computer system automatically format the item of content added to the rendered GUI with the process which comprises: automatically applying a trigger of the plurality of triggers to the item of content in dependence upon an aspect of the added item of content; and automatically applying a rule of the plurality of rules to the item of content; wherein the rule of the plurality of rules is established in dependence upon the trigger of the plurality of triggers that is triggered” as recited in claim 1. 
 Further, the pending dependent claims 2-18 are patentable for at least the reasons as claim 1. For at least these reasons, claims 1-18 are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilkins (US 2008/0263467 A1) - The content generating method involves obtaining templates  that define layout of objects for display, and having data sources for obtaining data to be used with the objects. The templates are arranged into a play list defining the order and extent to which each template is to be displayed. The parameters of templates and objects are modified to adapt the template to an application-specific display criteria. f
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173